            Case 1:18-cv-09636-LGS Document 22-1 Filed 12/11/18 Page 1 of 3




                       UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF NEW YORK

                                                          Civil Action No. 1:18-cv-9636-LGS
 KAIROS SOCIETY PBC, INC.,
                                                          Hon. Lorna G. Schofield
                                 Plaintiff,
                                                          DECLARATION OF JUSTIN THIELE
            v.                                            IN SUPPORT OF MOTION FOR
                                                          ADMISSION PRO HAC VICE
 KAIROS VENTURE INVESTMENTS, LLC,

                                 Defendant.

        I, Justin Thiele, declare and state as follows:

        1.       I am an attorney at law duly licensed to practice before all courts of the State of

California, and am an associate at the law firm of Glaser Weil Fink Howard Avchen & Shapiro,

LLP, attorneys for Defendant Kairos Venture Investments, LLC (“Defendant”). I submit this

Declaration in support of my Motion for Admission Pro Hac Vice. I make this Declaration on

my personal and firsthand knowledge, and, if called and sworn as a witness, I could and would

competently testify hereto.

        2.       I have never been convicted of a felony.

        3.       I have never been censured, suspended, disbarred, or denied admission or

readmission by any court.

        4.       There are no disciplinary proceedings presently pending against me.

        5.       Attached hereto is a Certificate of Good Standing from the State Bar of

California.

        I declare under penalty of perjury pursuant to the laws of the United States of America

that the foregoing facts are true and correct.

        Executed on December 11, 2018, at Los Angeles, California.




1569189.1
            Case 1:18-cv-09636-LGS Document 22-1 Filed 12/11/18 Page 2 of 3




                                                /s/ Justin Thiele
                                               Justin Thiele (pending pro hac vice)
                                               GLASER WEIL FINK HOWARD
                                                  AVCHEN & SHAPIRO LLP
                                               10250 Constellation Blvd., 19th Flr.
                                               Los Angeles, California 90067
                                               Phone: 310-553-3000 Fax: 310-556-2920
                                               jthiele@glaserweil.com

                                               Attorney for Defendant and Counterclaim
                                               Plaintiff Kairos Venture Investments, LLC
                                             DATED: December 11, 2018




1569189.1
Case 1:18-cv-09636-LGS Document 22-1 Filed 12/11/18 Page 3 of 3
